UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7304



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


FRANKIE BARBARA DELISE, a/k/a Dixie Johnson,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Rebecca B. Smith, District Judge.
(CR-99-16, CA-00-586-2)


Submitted:   December 13, 2001            Decided:   January 24, 2002


Before WILKINS, MICHAEL, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Andrea Celestine Long, BOONE, BEALE, COSBY & LONG, Richmond, Vir-
ginia, for Appellant. Kevin Michael Comstock, OFFICE OF THE UNITED
STATES ATTORNEY, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Frankie Barbara Delise seeks to appeal the district court’s

order denying her motion filed under 28 U.S.C.A. § 2255 (West Supp.

2001).   We have reviewed the record and the district court’s opin-

ion and find no reversible error.     Accordingly, we deny a certif-

icate of appealability and dismiss the appeal on the reasoning of

the district court. United States v. Delise, Nos. CR-99-16; CA-00-

586-2 (E.D. Va. May 24, 2001).       We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                           DISMISSED




                                 2